The offense is driving an automobile upon a public highway while intoxicated; the punishment, confinement in the penitentiary for one year.
No sentence appears in the record. The offense of which appellant was convicted being a felony, it was the duty of the trial court to pronounce sentence upon the judgment of conviction. In the absence of a sentence this court is without jurisdiction. McCloud v. State, 60 S.W.2d 237.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
               ON MOTION TO REINSTATE THE APPEAL.